Citation Nr: 0822842	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  99-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disability involving 
bone loss, muscle spasm, vision problems, throat problems, 
vertigo, loss of balance, migraine headaches, and an 
inability to grasp objects as a result of exposure to 
ionizing radiation.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This issue has been reviewed by the 
Board on several prior occasions.  

By an April 2003 determination, the Board denied the matter 
on appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2005 Order, the Court vacated the April 2003 
decision of the Board and remanded the matter for further 
development and readjudication.  The Board remanded this case 
to the RO in September 2005 in order to obtain records from 
the Social Security Administration.  However, these records 
were unavailable, and this issue was then denied once again 
by a March 2006 Board decision.  In a January 2008 Order, the 
Court vacated the March 2006 decision of the Board and 
remanded the matter for further development and 
readjudication.  This issue is now before the Board once 
again for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's period of service at Los Alamos, New Mexico 
occurred after testing was completed at the TRINITY project.

2.  The claims folder contains no evidence of in-service 
exposure to radiation, mercury, or lead. 

3.  The claims folder contains no medical evidence of a 
disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects until many years 
after the veteran's separation from active duty service.

4.  A disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects was not shown in 
service, and was not related by any competent medical 
evidence of record to the veteran's military service, 
including any in-service exposure to radiation, mercury, or 
lead.


CONCLUSION OF LAW

Service connection for a disability involving bone loss, 
muscle spasm, vision problems, throat problems, vertigo, loss 
of balance, migraine headaches, and an inability to grasp 
objects secondary to exposure to ionizing radiation, mercury, 
or lead is not warranted.  See 38 U.S.C.A. § 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.111 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks entitlement to service connection for a 
disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects, claimed as a 
result of in-service exposure to ionizing radiation, mercury, 
or lead.  For veterans who were exposed to radiation during 
service, VA law and regulations provide that service 
connection for a disease or disorder which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Stone v. 
Gober, 14 Vet. App. 116 (2000); McGuire v. West, 11 Vet. App. 
274 (1998);  See Wandel v. West, 11 Vet. App. 200 (1998); 
Ramey v. Brown, 9 Vet. App. 40 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

First, there are now 20 types of cancer which are 
presumptively service connected under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  The 20 
cancers are listed as the following: leukemia (other than 
chronic lymphocytic leukemia [emphasis added]), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract and 
bronchiolo-alveolar carcinoma, cancer of the bone, cancer of 
the brain, cancer of the colon, cancer of the lung, and 
cancer of the ovary.  38 U.S.C.A. § 1112(c)(2) (2007).

Second, 38 C.F.R. § 3.311(b) (2002) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  This regulation establishes a series of 
chronological obligations upon both parties.  Hilkert v. 
West, 12 Vet. App. 145, 148 (1999); Wandel v. West, 11 Vet. 
App. 200.  First, the claimant must establish that the 
veteran has a radiogenic disease.  See 38 C.F.R. § 
3.311(b)(2) (2007).  This disease must manifest within a 
certain time period.  38 C.F.R. § 3.311(b)(5) (2007).  Once a 
claimant has established a diagnosis of a radiogenic disease 
within the specified period and claims that the disease is 
related to his radiation exposure while in service, VA must 
then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1) 
(2007).  After it is determined by the dose assessment that 
the veteran was exposed to radiation, the RO is then required 
to refer the case to the Under Secretary for Benefits for 
further consideration in compliance with 38 C.F.R. § 
3.311(c)(1).  Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; and 
(xxii) Lymphomas other than Hodgkin's disease.  38 C.F.R. § 
3.311(b)(2) (2007).

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).  Applicable regulations also provide that if a claim 
is based on a disease other than one of those listed in 
paragraphs (b)(2) or (b)(3) of Section 3.311, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R.§ 3.311(b)(4) 
(2007).

Here, service connection may be granted for an injury or 
disability resulting from personal injury or disease incurred 
in or aggravated by active service; service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service; or 
service connection may be presumed for a specified chronic 
disease, including malignant tumors, if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); Hardin v. West, 11 Vet. App. 74, 78 
(1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (2007).

Service medical records show that the veteran underwent 
replacement of old dental fillings in November 1946.  The 
veteran's separation examination dated October 1947 was 
negative for complaints, treatment, or diagnoses of any 
disabilities.

A radiology report from F.B.C., Jr., M.D., dated August 1992, 
showed 50 percent compression fracture involving T12, stable, 
probably acute; dish syndrome of T9, T10, and T11; moderate 
degenerative joint disease involving L4-L5 and L5-S1; no 
structural abnormality involving the lumbosacral spine.

A progress note from The Paducah Orthopedic Clinic dated 
February to March 1993 shows postoperative fusion of 
metatarsophalangeal joint left great toe, with pinning 
performed in January 1993.  A March 1993 entry indicated that 
the veteran's fusion appeared solid.  The veteran would be 
able to put his regular shoes on, and do gentle activities 
for a month.

A letter from a VA radiation oncologist dated May 1999 
indicates that the veteran was under her care for prostate 
cancer treatment and had been diagnosed with multiple 
sclerosis and extremely disabling rheumatoid arthritis.
A statement from the veteran's son dated December 1998 and 
received by the RO in August 1999, indicates that he was 
present with his father in a hospital in Memphis, Tennessee, 
when he was undergoing several tests in an attempt to 
diagnose symptoms he was experiencing.  The son indicated 
that one of the tests was where air bubbles were injected 
into the spine and allowed to travel into the brain cavity.  
At the conclusion of the procedure they were told that the 
air had filled pockets or cavities in the areas where brain 
tissue should have been.  The son stated that he was told 
that this was one of the indicators of a disease called brain 
atrophy.

A VA Consultation Sheet from rheumatology dated July 1999 
indicates that the veteran had prostate cancer.  The veteran 
reported being at the TRINITY site and was a part of an 
engineering team and had a history of severe exposure to 
radiation.  The veteran complained of miserable pain in his 
ankles, knees, and right hip.  The examiner noted that both 
of the veteran's hands and metatarsophalangeal joints and 
proximal interphalangeal joints were severely deformed and 
grossly subluxed. There was no sign of active synovitis on 
the hands.  The metatarsophalangeal joints of the feet and 
proximal interphalangeal joints were grossly 
deformed/subluxed without any sign of active disease.  The 
left metatarsophalangeal joint was fused for preventing the 
inversion of the hallux.  The examiner noted no rheumatoid 
nodules that he could readily discern.  Both knees showed 
minimal degrees of old synovitis and were without acute 
disease.  The remainder of the examination was not 
significant.  It was noted that the veteran had no active 
arthritis and his rheumatoid arthritis was "fairly burned 
out".

VA progress notes dated April to May 1999 show radiation 
treatment for prostate cancer.  VA outpatient treatment 
records dated March 1997 to May 2000 show that the veteran 
sought treatment for neurological complaints of generalized 
weakness, intermittent double vision, and impairment of 
memory.  He also complained of frequent retrobulbar 
headaches.  The veteran was noted to have a history of 
multiple sclerosis, which was in remission with no residual 
neurological deficits seen.  He was also treated for low back 
pain and it was noted that he had a history of rheumatoid 
arthritis.

A March 2000 letter from the Defense Threat Reduction Agency 
(DTRA) indicates that the veteran had indicated that he was 
not present at any U.S. atmospheric nuclear testing during 
his military service.  He did note that he was sent to Los 
Alamos, New Mexico, and to the TRINITY site to guard the 
crater and assist in the maintenance of a facility for 
visiting Los Alamos crews.  The letter noted that TRINITY was 
a U.S. atmospheric nuclear test conducted at the Alamogordo 
Bombing Range, New Mexico, from July 16 through August 6, 
1945.  The letter indicates that the veteran's service 
records reveal that he served in the United States Army from 
April 30, 1946, through October 30, 1947.  It was noted that 
the veteran's period of service precluded consideration as a 
participant of Project TRINITY, as defined in 38 C.F.R. § 
3.309.  The letter noted that after careful search of 
available dosimetry data, there were no records found of 
exposure for the veteran.

At his May 2001 VA examination, the veteran reported that 
during his time at the TRINITY site he was exposed to 
ionizing radiation and other chemicals, including mercury and 
lead.  He indicated that after his discharge his teeth began 
to decay, he complained of blinding headaches, problems with 
dexterity, muscle and joint pains, periods of dizziness, and 
unusual fatigue.  He also indicated that he developed 
recurrent infections, rheumatoid arthritis, multiple 
sclerosis, and prostate cancer.  It was noted that the 
veteran was first seen as a patient at the VA in April 1995.  
Records revealed that he was initially diagnosed with 
rheumatoid arthritis in the 1970's and multiple sclerosis in 
the early part of the 1980's that was never confirmed.  With 
regard to the rheumatoid arthritis, it was noted, the veteran 
never received any second line agents.  He had a T12 
compression fracture based on an x-ray in August 1992 and the 
lumbosacral spine x-ray revealed diffuse idiopathic skeletal 
hyperostosis of T9, 10, 11, and moderate degenerative joint 
disease of L4- 5 and L5-S1.  It was noted that the veteran 
had fusion of the metatarsophalangeal joint of the left great 
toe in January 1993 and he was evaluated in 1997 by a hand 
surgeon due to his deformities and eventually had surgery.  
He also had a history of prostate cancer and was evaluated by 
neurology in January 2000 with complaints of generalized 
weakness, intermittent diplopia, and impairment of memory for 
the past 2-3 years.  Other complaints noted were retrobulbar 
headaches and syncopal episodes.  It was noted that the 
examiner felt that the veteran's multiple sclerosis was in 
remission and the veteran did not have any neurological 
deficits during that visit.

The examiner noted that as far as his opinion was concerned 
with regard to the veteran's symptomatology in relation to 
ionizing radiation, as a rheumatologist, he could only 
comment on his rheumatoid arthritis and possible osteoporosis 
(bone loss).  The examiner indicated that he had rheumatoid 
arthritis and the initiating agent that causes it is still 
unknown.  There had been no reports up to this date of 
ionizing radiation causing rheumatoid arthritis.  However, in 
a report of the Radiation Effects Research Foundation (RERF) 
Immunology Workshop in 1999 in Japan, the RERF immunologists 
based on findings of previous immunologic studies on A-bomb 
survivors proposed that previous exposure to radiation may 
have led to alterations in the balance between T-helper and 
T-helper type 2 imbalances of T-cells in survivors.  They 
stated that such long-standing imbalances of T-cell function 
could eventually lead to an increased risk of succumbing to 
various diseases, including perhaps certain infectious 
diseases, auto-immune disease and cancers for which radiation 
effects have previously been demonstrated.  The workshop 
members agreed that the overall hypothesis should be tested.  
Based on the current data, the examiner noted that he could 
not categorically say that his rheumatoid arthritis was 
linked to ionizing radiation but that it was a possibility 
based on the 1999 report of RERF.  However, he noted that 
studies were needed to document this.

At his July 2001 VA examination, the veteran reported 
multiple medical problems since the 1970's.  The examiner 
noted that the veteran's file indicated that he had four 
fillings that he was seen for in service and following 
service he had a filling that fell out and was replaced.  The 
examiner noted that other than that he did not see dental 
problems after the service and it appeared that most of the 
veteran's problems did not develop until the early 1970's, at 
which time he was diagnosed with rheumatoid arthritis and in 
the early 1980's when he was diagnosed with multiple 
sclerosis.

The examiner noted that the etiology of the inability to 
grasp objects, bone loss, muscle spasms, vision problems, 
throat problems, vertigo, loss of balance, and migraine 
headaches could all be related to his multiple sclerosis 
which was now in remission.  It was also noted that the 
inability to grasp objects and bone loss could also be due to 
his rheumatoid arthritis and the etiology is unknown in both 
cases.  The examiner indicated that the veteran claimed to 
have been exposed to mercury in 1947 while in service.  The 
examiner noted that exposure to mercury causes tremors, 
irritability, excitability, decreased concentration, 
hallucinations, stomatitis, gingivitis, successive 
salivation, and renal dysfunction.  The lung and brain were 
usually the most vulnerable to inhalation of environmental 
mercury.  The veteran indicated that that he did not have 
inhalation or ingestion of mercury, only that it was exposed 
to his skin.  Percutaneous absorption was minimal for 
inorganic lead compounds, but alkyl lead components were well 
absorbed by the dermal site.  Symptoms were irritability, 
fatigue, headache, anorexia, sleep disturbance, depressed 
mood, libido might be diminished, abdominal pain, anemia, 
gout, motor neuropathy, and renal insufficiency, but these 
symptoms would not be dormant for 20 years.  They would be a 
more acute phase and therefore, the examiner did not think 
that the veteran had any residual to lead or mercury 
exposure.  The examiner noted that he did not think that the 
veteran had any residual to lead or mercury exposure and it 
was as likely as not that he did not.  The examiner indicated 
that the veteran was the most concerned about the symptoms of 
the inability to grasp objects, bone loss, muscle spasms, 
vision problems, throat problems, vertigo, loss of balance, 
and migraine headaches which all started sometime after 1971 
to the 1980's.  The examiner opined that more than likely, 
these symptoms were due to his multiple sclerosis and not his 
exposure to radiation.

A statement from the veteran's daughter-in-law dated November 
2001 indicated that she was a licensed practical nurse and 
had been providing medical observation and care for the 
veteran for the last 10 years.  She indicated that she was in 
the room when a VA examiner opined that there was no doubt in 
his mind that radiation damage to his immune system was the 
root cause for practically or possibility all of his medical 
and physical problems.  She also indicated that she had heard 
from medical personnel at three VA hospitals that the veteran 
should have been service connected years ago and they should 
not give up because it was normal routine for the local VA 
Boards to reject and deny until the veteran gives up or dies.

Outpatient treatment reports from Lourdes Hospital and 
Western Baptist Hospital dated January 1993 to November 2001 
show treatment for low rib pain, probable fracture in 
February 1999 as well as chest pain from injury.  Radiology 
report dated February 1999 revealed COPD and mild bibasilar 
fibrosis; T12 compression fracture; no acute cardiopulmonary 
process.  The veteran was treated in September 1997 for a 
wound closure, skin flap closure to left index finger; fusion 
of MP joint left great toe in January 1993.

The Board notes that the record reflects that the veteran 
served on active duty from April 1946 to October 1947.  The 
record shows that he was stationed at Los Alamos, New Mexico, 
at the TRINITY site, where he allegedly guarded a crater and 
assisted in the maintenance of a nearby facility for visiting 
crews.  The veteran's Enlisted Record and Report of 
Separation (DD 214) shows that he was a truck driver.  In a 
March 2000 letter, the DTRA stated that project TRINITY was 
an atmospheric nuclear testing site conducted at the 
Alamogordo Bombing Range in New Mexico from July 16, 1945 to 
August 6, 1945.  DTRA then indicated that the veteran's 
period of service, which occurred after testing was complete, 
precluded a finding that he was a participant of project 
TRINITY, as defined.  It was further noted that a search of 
available dosimetry data showed no record of exposure.  In 
summary, available military records did not document his 
participation in Project TRINITY.  As a result, DTRA made no 
attempt to provide a dose estimate with respect to the 
veteran's possible radiation exposure.

The Board notes that it is not bound by the DTRA's 
determination that the veteran was not exposed to radiation 
in service.  For VA purposes, a veteran is determined to have 
been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed.  38 C.F.R. § 3.311(b)(1)(i) (2007) (emphasis added).  
Although it appears that the veteran did not participate in 
atmospheric testing of nuclear weapons at project TRINITY, as 
he was not stationed at that site until after testing was 
complete, the regulation does not require that the veteran be 
present during nuclear testing.  In addition to participation 
in the atmospheric testing of nuclear weapons, the regulation 
also states, "or other activities as claimed."  Id. 

However, even if the Board were not to rely on the DTRA's 
determination, the claims folder still contains no evidence, 
beyond the veteran's lay assertions, that he was exposed to 
radiation during his active duty, or that residual exposure 
such as he asserts caused the claimed disabilities.  

The Board acknowledges the veteran's contention that his 
claimed disability is the result of in-service exposure to 
radiation.  However, no competent evidence has been submitted 
to support this contention.  The veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, to include opining 
that any of the claimed disabilities are related to ionizing 
radiation present at the Trinity site; thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, his 
assertion of a relationship between ionizing radiation and 
his claimed disabilities does not fall into that category.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). 

Therefore, without any competent evidence of in-service 
exposure to radiation, service connection cannot be granted 
for a disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects based on in-
service exposure to radiation.

In addition, the Board notes that the veteran's claimed 
disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects is not a disease 
specific to radiation exposed veterans listed under 38 C.F.R. 
§ 3.309(d).  This disability is also not included in the list 
of radiogenic diseases under 38 C.F.R. § 3.311.  Under 38 
C.F.R. § 3.311(b)(4), however, if a claim is based on a 
disease other than one of those listed in paragraphs (b)(2) 
or (b)(3) of this section, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  No such evidence has been submitted.  

The Board acknowledges the aforementioned report of the RERF 
Immunology Workshop in 1999 in Japan, which proposed that 
previous exposure to radiation may have led to alterations in 
the balance between T-helper and T-helper type 2 imbalances 
of T-cells in survivors that could eventually lead to an 
increased risk of succumbing to various diseases, including 
perhaps certain infectious diseases, auto-immune disease and 
cancers for which radiation effects have previously been 
demonstrated.  Based on this data, the examiner at the May 
2001 VA examination noted that he could not categorically say 
that the veteran's rheumatoid arthritis was linked to 
ionizing radiation but that it was a possibility based on the 
1999 report of RERF.  However, as previously mentioned, he 
went on to note that studies were needed to document this.

The Board finds that the May 2001 examiner's statement 
clearly constitutes speculation on the possibility of a link 
between rheumatoid arthritis and ionizing radiation, not a 
conclusive opinion.  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Therefore, the veteran's assertion that he developed a 
disability based on in-service exposure to radiation cannot 
be supported by either the statements of the May 2001 VA 
examiner or the RERF Immunology Workshop report. 

In regards to the veteran's assertion that he was exposed to 
mercury and lead during service, the Board notes that the 
claims folder contains no evidence supporting such 
allegations.  Regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2007).  

Currently, there is no objective evidence of record, medical 
or otherwise, indicating that the veteran was exposed to 
mercury or lead during his active duty or indicating that he 
has a current disability as a result of in-service exposure 
to lead or mercury.  As discussed in detail above, the 
veteran is competent to report what comes to him through his 
senses and as to factual matters of which he had first-hand 
knowledge.  See Layno, Washington, supra.  However, his 
assertion of a relationship between his claimed disabilities 
and exposure to mercury or lead during service is clearly a 
matter beyond his competence to testify. 

In addition, there is no objective evidence of record 
indicating that he suffered any other in-service injury or 
disease which resulted in a disability involving bone loss, 
muscle spasm, vision problems, throat problems, vertigo, loss 
of balance, migraine headaches, and an inability to grasp 
objects.  

Therefore, after careful review of the veteran's contentions, 
lay statements, as well as the scientific and medical 
evidence, the Board finds that entitlement to service 
connection for a disability involving bone loss, muscle 
spasm, vision problems, throat problems, vertigo, loss of 
balance, migraine headaches, and an inability to grasp 
objects cannot be granted on a direct basis, on a basis of 
in-service exposure to radiation, or on a basis of in-service 
exposure to mercury or lead.

As noted above, the evidence does not show that the veteran 
was exposed to radiation at Los Alamos.  The veteran contends 
that he was exposed to ionizing radiation after testing at 
the TRINITY site.  Records do not show his participation in 
Project TRINITY and no record was found of dosimetry data or 
exposure to ionizing radiation for the veteran.  In addition, 
the evidence of record does not show that the veteran was 
exposed to mercury during his active duty service or that he 
suffered any injury or disease resulting in a disability 
involving bone loss, muscle spasm, vision problems, throat 
problems, vertigo, loss of balance, migraine headaches, and 
an inability to grasp objects during service. 

There has been no examiner who has conclusively linked the 
veteran's symptoms to exposure to ionizing radiation, 
mercury, or lead.  The Board notes that the veteran's 
daughter-in-law indicated in her statement that a VA 
physician who examined the veteran indicated that all his 
symptoms were related to ionizing radiation exposure in 
service.  However, VA records do not show this opinion in 
examinations conducted by this particular examiner.

In addition, as mentioned above, a July 2001 VA examiner 
opined that he did not think that the veteran had any 
residual to lead or mercury exposure and it was as likely as 
not that he did not.  In addition, he noted that the 
veteran's symptoms of the inability to grasp objects, bone 
loss, muscle spasms, vision problems, throat problems, 
vertigo, loss of balance, and migraine headaches could all be 
related to his multiple sclerosis which was in remission.  It 
was noted that the veteran's inability to grasp objects and 
bone loss could also be due to his rheumatoid arthritis and 
the etiology was unknown in both cases.  The examiner opined 
that the veteran's symptoms were more than likely were due to 
his multiple sclerosis and not his exposure to radiation.  

In rendering these opinions, the examiner stated the 
following:

"This patient's chart was incomplete because I had 
things that started while he was in the service and 
then a period of time from 1947 until 1971 is 
blank.  I do not know if the patient saw physicians 
or was not having any problems until the early 
1970s or what the reason.  Apparently, most of the 
patient's problems did not start until 1970; at 
which time, he was diagnosed with rheumatoid 
arthritis.  In the early 1980s, he was diagnosed 
with multiple sclerosis." 

The Board recognizes that the veteran has asserted on several 
occasions that his problems began shortly following service.  
However, the Board also notes that no medical records for 
this time period are available.  Therefore, the VA examiner's 
opinion is based on a complete review of all available 
medical evidence of record.  Furthermore, notations contain 
in that report suggest that the VA examiner was aware of the 
veteran having reported the onset of at least some symptoms 
prior to the 1970's.  For example, the VA examiner 
specifically noted at the very beginning of his report that 
the veteran had indicated that his symptoms started sometime 
before 1971, which suggests that he was aware of the 
veteran's lay assertions as to an earlier onset of some 
symptoms.  However, the VA examiner later discussed the 
specific symptoms in more detail, noting that the veteran 
"has had these problems since the 1970's."  The VA 
examiner's statements appears to be a reasonable summary of 
evidence contained in the claims folder and the history 
reported by the veteran, in that he is acknowledging the 
veteran's report of some symptoms prior to 1971, but also 
that all of his symptoms were present by the end of the 
1970's.  This interpretation of his findings is consistent 
with his later conclusion that "most of the veteran's 
problems did not start until 1970's." [emphasis added].  

Thus, the Board concludes that the VA examiner did appear to 
take into account the veteran's report as to the onset of 
symptoms prior to 1970; nevertheless, given the overall 
information contained in the claims file and related by the 
veteran, the examiner reasonably concluded that "most" of 
his problems began in the 1970's.  For this reason, the VA 
examiner ultimately found that the veteran's symptoms were 
more than likely due to his multiple sclerosis and not his 
exposure to radiation.

In addition, even assuming the examiner's opinions did not 
take into account the veteran's assertions that he 
experienced symptoms closely following his discharge from 
service, the Board finds that there is still no objective 
evidence of record, medical or otherwise, that the veteran 
was exposed to radiation, mercury, or lead during service.  
Without such evidence of in-service exposure, service 
connection may not be granted for a disability involving bone 
loss, muscle spasm, vision problems, throat problems, 
vertigo, loss of balance, migraine headaches, and an 
inability to grasp objects, as a result of in-service 
exposure to radiation, mercury, or lead.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disability involving bone loss, muscle 
spasm, vision problems, throat problems, vertigo, loss of 
balance, migraine headaches, and an inability to grasp 
objects as a result of exposure to ionizing radiation, 
mercury, or lead.

The Board notes in passing that service connection for 
multiple sclerosis was separately denied by the RO in an 
unappealed August 2000 rating decision.  Thus, that decision 
became final.  The veteran has not since attempted to reopen 
that claim, and the matter is not currently within the 
jurisdiction of the Board.

In summary, the veteran has failed to submit objective 
evidence of any in-service exposure to radiation, mercury, or 
lead, or any competent medical evidence linking his 
disability to in-service exposure to ionizing radiation 
and/or mercury/lead poisoning.  In addition, the Board finds 
that a disability involving bone loss, muscle spasm, vision 
problems, throat problems, vertigo, loss of balance, migraine 
headaches, and an inability to grasp objects was not present 
in service and that such disability was not related to an 
incident of service.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in April 2000 and March 2001 
specifically satisfied the first three elements of the duty 
to notify, articulated above.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  With specific regard to the fourth 
element, viz., that the claimant should provide any evidence 
relevant to the claim in his possession to VA, it is noted 
that the aforementioned letters essentially informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service medical records, 
VA medical records, and private medical records are in the 
file.  All available records identified by the veteran have 
been obtained, to the extent possible.  VA has fulfilled its 
duty to assist.  

In regards to the veteran's claim of service connection, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran suffered an 
event, injury or disease in service that may be associated 
with his symptoms is his own lay statements.  Such evidence 
is insufficient to trigger VA's duty to provide an 
examination.  The veteran has not asserted the onset of any 
of the claimed symptoms while on active duty; rather, he 
reports that they began shortly after discharge, and his 
claims rest on his assertion that these symptoms are related 
to his alleged exposure to mercury and lead, and to residual 
radiation at the Trinity site.

The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

Nevertheless, even assuming that an examination or opinion is 
necessary, the Board notes that the veteran was provided a 
medical examination most recently in July 2001.  For the 
reasons and bases discussed above, the Board finds that this 
examination was adequate in that it was based on a complete 
review of all available medical evidence of record and 
consideration of the veteran's lay report as to his history, 
and that the opinions reached therein were supported by 
thorough rationale.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a disability involving 
bone loss, muscle spasm, vision problems, throat problems, 
vertigo, loss of balance, migraine headaches, and an 
inability to grasp objects as a result of exposure to 
ionizing radiation is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


